DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections
The rejection of claims 1-6 and 14-18 under U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention is hereby withdrawn in view of the amendments filed on Jan. 19, 2021.
The rejections of:
Claims 1-6 and 14-18 under 35 U.S.C. 103(a) as being unpatentable over Hissong et al. (US 2007/0264310; published: Nov. 15, 2007), in view of Nicoli et al. (International Journal of Pharmaceutics, Vol. 325, Issues 1-2, pages 2-7, Nov. 2006);
Claims 7-11 and 19-20 under 35 U.S.C. 103 as being unpatentable over Hissong et al. (US 2007/0264310; published: Nov. 15, 2007) and Nicoli et al. (International Journal of Pharmaceutics, Vol. 325, Issues 1-2, pages 2-7, Nov. 2006) as applied to claims 1-6 and 14-18 above, and further in view of Colombo et al. (US 2004/0028721; published: Feb. 21, 2004); and
Claims 12-13 under 35 U.S.C. 103 as being unpatentable over Hissong et al. (US 2007/0264310; published: Nov. 15, 2007) and Nicoli et al. 
are hereby withdrawn in view of the amendments filed on Jan. 19, 2021, Apr. 30, 2021 and the Examiner’s amendments herein; specifically the added active step (b) to the independent claims requiring the film to form on the biological tissue upon evaporation and wherein the biologically-active agent is released for at least 5 days. Prior to this added active step, the limitations indicating the carrier liquid was “capable” of evaporating at a temperature of about 37°C and the film-forming agent was “capable” of forming a film on the biological tissue upon said evaporation did not carry as much patentable weight and did not narrow the claims to exclude patch technology prior art (e.g., Nicoli et al.). For example, if the prior art included water in its composition it could read on all of the carrier liquid limitations even if the prior art did not teach that such carrier liquid evaporated to form a film.
	The provisional rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,238,663 is hereby withdrawn in view of the amendment filed on Apr. 30, 2021; specifically with regards to the release duration of the biologically active agent dispersed in the film which is formed upon evaporation of carrier liquid.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan Cousin on May 5, 2021.
The application has been amended as follows: 
In the Claims:
Claim 1. In line 9, replace “the composition to form” with “a portion of the carrier liquid to evaporate at physiological temperature thereby forming”.

Claim 12. In line 9, replace “the composition to form” with “a portion of the carrier liquid to evaporate at physiological temperature thereby forming”.
Claims 2 and 8 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Hissong et al. (US 2007/0264310; of record), teach a method for treating chronic otitis media and other bacterial ear conditions, which method comprises: a) applying a solvating system comprising greater than 0.2 wt. % surfactant to a treatment site comprising a bacterial biofilm attached or adhered to at least a portion of the middle or inner ear, b) detaching, removing or otherwise disrupting at least a part of the biofilm, and c) applying (e.g., by dripping) to the treatment site a protective layer of a polymeric film-forming medical sealant (claims 1 and 5).  Hissong et al. teach that the sealant can comprise an antimicrobial agent and furthermore, that the sealant can optionally contain a hyperosmolar agent if it is desirable to remove water from the tissue and can optionally contain a release agent modifier ([0031], [0049-0050]). The sealant may prevent bacterial recolonization or formation or reformation of bacterial biofilms by covering the treatment site with an alternative film structure whose surface is not readily penetrable by bacteria associated with bacterial ear conditions ([0051]). Hissong et al. teach that the sealant is a biodegradable or bioresorbable material having a residence time in vivo 
The prior art is free of any teaching or suggestion of the claimed method wherein after the composition is injected onto a biological tissue of the ear, a portion of the carrier liquid is allowed to evaporate at physiological temperature thereby forming a film on the biological tissue of the ear, wherein the biologically-active agent is released for at least 5 days.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617